

113 HR 3698 IH: Two-Midnight Rule Delay Act of 2013
U.S. House of Representatives
2013-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3698IN THE HOUSE OF REPRESENTATIVESDecember 11, 2013Mr. Gerlach (for himself, Mr. Crowley, Mr. Reed, Mr. Roskam, and Mr. Kind) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo delay the enforcement of the Medicare two-midnight rule for short inpatient hospital stays until the implementation of a new Medicare payment methodology for short inpatient hospital stays, and for other purposes.1.Short titleThis Act may be cited as the Two-Midnight Rule Delay Act of 2013.2.Enforcement delay of Medicare two-midnight rule to permit development of a new Medicare payment methodology for short inpatient hospital stays(a)Delay in enforcement of two-Midnight rule(1)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall not enforce the provisions of the two-midnight rule (as defined in paragraph (2)) with respect to admissions to a hospital (as defined in subsection (d)) for which payment is made under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) for admissions occurring before October 1, 2014.(2)Two-midnight rule definedIn this section, the term two-midnight rule means the following numbered amendments to 42 CFR Chapter IV contained in the IPPS FY 2014 Final Rule (and includes any sub-regulatory guidance issued in the implementation of such amendments and any portion of the preamble of section XI.C. of such rule relating to such amendments):(A)Amendment 2 (on page 50965), which adds a section 412.3 of title 42, Code of Federal Regulations (relating to admissions).(B)Amendment 3 (on page 50965), which revises section 412.46 of such title (relating to medical review requirements).(C)Amendment 23 (on page 50969), which amends paragraphs (d) and (e)(2) of section 424.11 of such title (relating to conditions of payment: General procedures).(D)Amendment 24 (on pages 50969 and 50970), which revises section 424.13 of such title (relating to requirements for inpatient services of hospitals other than inpatient psychiatric facilities).(E)Amendment 25 (on page 50970), which revises paragraphs (a), (b), (d)(1), and (e) of section 424.14 of such title (relating to requirements for inpatient services of inpatient psychiatric facilities).(F)Amendment 26 (on page 50970), which revises section 424.15 of such title (relating to requirements for inpatient CAH services).(3)IPPS FY 2014 Final Rule definedIn this section, the term IPPS FY 2014 Final Rule means the final rule (CMS–1599–F, CMS–1455–F) published by the Centers for Medicare & Medicaid Services in the Federal Register on August 19, 2013, entitled Medicare Program; Hospital Inpatient Prospective Payment Systems for Acute Care Hospitals and the Long-Term Care Hospital Prospective Payment System and Fiscal Year 2014 Rates; Quality Reporting Requirements for Specific Providers; Hospital Conditions of Participation; Payment Policies Related to Patient Status (78 Federal Register 50496 et seq.).(4)Application to Medicare review contractors(A)In generalParagraph (1) shall also apply to Medicare review contractors (as defined in subparagraph (B)). No Medicare review contractor may deny a claim for payment for inpatient hospital services furnished by a hospital, or inpatient critical access hospital services furnished by a critical access hospital, for which payment may be made under title XVIII of the Social Security Act for discharges occurring before the date specified in paragraph (1)—(i)for medical necessity due to the length of an inpatient stay in such hospital or due to a determination that the services could have been provided on an outpatient basis; or(ii)for requirements for orders, certifications, or recertifications, and associated documentation relating to the matters described in clause (i).(B)Medicare review contractor definedIn subparagraph (A), the term Medicare review contractor means any contractor or entity that has entered into a contract or subcontract with the Centers for Medicare & Medicaid Services with respect to the Medicare program to review claims for items and services furnished for which payment is made under title XVIII of the Social Security Act, including—(i)Medicare administrative contractors under section 1874A of the Social Security Act (42 U.S.C. 1395kk–1); and(ii)recovery audit contractors under section 1893(h) of such Act (42 U.S.C. 1395ddd(h)).(5)Continuation of Medicare Probe and Educate program for inpatient hospital admissions(A)In generalSubject to subparagraph (B), nothing in this subsection shall be construed to preclude the Secretary from continuing the conduct by Medicare administrative contractors of the Medicare Probe and Educate program (as defined in subparagraph (C)) for hospital admissions during the delay of enforcement under paragraph (1).(B)Maintenance of sample prepayment record limitsThe Secretary may not increase the sample of claims selected for prepayment review under the Medicare Probe and Educate program above the number and type established by the Secretary under such program as of November 4, 2013, such as 10 claims for most hospitals and 25 claims for large hospitals.(C)Medicare Probe and Educate program definedIn this paragraph, the term Medicare Probe and Educate program means the program established by the Secretary as in effect on November 4, 2013 (and described in a public document made available by the Centers for Medicare & Medicaid Services on its Website entitled Frequently Asked Questions 2 Midnight Inpatient Admission Guidance & Patient Status Reviews for Admissions on or after October 1, 2013) under which Medicare administrative contractors—(i)conduct prepayment patient status reviews for inpatient hospital claims with dates of admission on or after October 1, 2013, and before March 31, 2014; and(ii)based on the results of such prepayment patient status reviews, conduct educational outreach efforts during the following 3 months.(b)Short inpatient hospital stay payment methodology(1)In generalThe Secretary shall develop a payment methodology under the Medicare program for hospitals for short inpatient hospital stays (as defined in paragraph (2)). Such payment methodology may be a reduced payment amount for such inpatient hospital services than would otherwise apply if paid for under section 1886(d) of the Social Security Act (42 U.S.C. 1395ww(d)) or may be an alternative payment methodology. The Secretary shall promulgate such payment methodology as part of the annual regulations implementing the Medicare hospital inpatient prospective payment system for fiscal year 2015.(2)Short inpatient hospital stay definedIn this section. the term short inpatient hospital stay means, with respect to an inpatient admission of an individual entitled to benefits under part A of title XVIII of the Social Security Act to a hospital, a length of stay that is less than the length of stay required to satisfy the 2-midnight benchmark described in section 412.3 of title 42, Code of Federal Regulation, as amended under the Amendment 2 referred to in subsection (a)(2)(A).(c)Crosswalk of ICD–10 codes and CPT codes; crosswalk of DRG and CPT codes(1)ICD10–to–CPT crosswalk(A)In generalNot later than 2 years after the date of the enactment of this Act, the Secretary shall develop general equivalency maps (referred to in this subsection as crosswalks) to link the relevant ICD–10 codes to relevant CPT codes, and the relevant CPT codes to relevant ICD–10 codes, in order to permit comparisons of inpatient hospital services, for which payment is made under section 1886 of the Social Security Act (42 U.S.C. 1395ww), and hospital outpatient department services, for which payment is made under section 1833(t) of such Act (42 U.S.C. 1395l(t)). In this subsection the terms ICD–10 codes and CPT codes include procedure as well as diagnostic codes.(B)Process(i)In generalIn carrying out subparagraph (A), the Secretary shall develop a proposed ICD10–to–CPT crosswalk which shall be made available for public comment for a period of not less than 60 days.(ii)NoticeThe Secretary shall provide notice of the comment period through the following:(I)Publication of notice of proposed rulemaking in the Federal Register.(II)A solicitation posted on the Internet Website of the Centers for Medicare & Medicaid Services.(III)An announcement on the Internet Website of the Centers for Medicare & Medicaid Services of the availability of the proposed crosswalk and the deadline for comments.(IV)A broadcast through an appropriate Listserv operated by the Centers for Medicare & Medicaid Services.(iii)Use of the ICD–9–CM Coordination and Maintenance CommitteeThe Secretary also shall instruct the ICD–9–CM Coordination and Maintenance Committee to convene a meeting to receive input from the public regarding the proposed ICD10–to–CPT crosswalk.(iv)Publication of final crosswalksTaking into consideration comments received on the proposed crosswalk, the Secretary shall publish a final ICD10–to–CPT crosswalk under subparagraph (A) and shall post such crosswalk on the Internet Website of the Centers for Medicare & Medicaid Services.(v)UpdatingThe Secretary shall update such crosswalk on an annual basis.(2)DRG–to–APC crosswalk(A)In generalThe Secretary shall, using the ICD10–to–CPT crosswalk developed under paragraph (1), develop a second crosswalk between diagnosis-related group (DRG) codes for inpatient hospital services and Ambulatory Payment Class (APC) codes for outpatient hospital services.(B)Data to be usedIn developing such crosswalk, the Secretary shall use claims data for inpatient hospital services for discharges occurring in fiscal years beginning with fiscal year 2015 and for outpatient hospital services furnished in years beginning with 2015.(C)PublicationNot later than June 30, 2017, the Secretary shall publish the DRG–to–APC crosswalk developed under this paragraph.(d)Hospital definedFor purposes of this section, the term hospital means the following (insofar as such terms are used under title XVIII of the Social Security Act):(1)An acute care hospital.(2)A critical access hospital.(3)A long-term care hospital.(4)An inpatient psychiatric facility.